DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on November 10, 2020 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/705,444 (reference application) in view of Park, U.S. Patent Application Publication 2019/0197284 A1 (hereinafter Park I).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
16,705,444:
Instant Application
Co-pending Application No.
16/705,444
Claim 17
Claim 1
A mobile electronic device with fingerprint detection, comprising: a housing;
An ultrasound fingerprint sensing system, comprising: a housing;
an ultrasound-on-a-chip device disposed within the housing; and -16-a display coupled to the housing, wherein the ultrasound-on-a-chip device is disposed between the housing and 
a display coupled to the housing such that the display and housing define an internal area; and an ultrasound-on-a-chip device disposed in the internal area between the display and housing and 
the display and configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first frequency spectrum.
comprising an array of capacitive ultrasonic transducers integrated with an integrated circuit, the array of capacitive ultrasonic transducers configured to emit and detect ultrasound signals through the display.


Independent claim 17 of the instant application teaches “A mobile electronic device with fingerprint detection, comprising: a housing; an ultrasound-on-a-chip device disposed within the housing; and  -16- a display coupled to the housing, wherein the ultrasound-on-a-chip device is disposed between the housing and the display and configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first frequency spectrum”.  The copending Application No. 16,705,444 does not expressly teach: configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first frequency spectrum.  However, Park I teaches: configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first Park I teaches the ultrasonic output part 200 shown in FIG. 2 includes a capacitive ultrasonic transducer (cUT) 210; the cUT 210 may include a cavity 217 defined by an anchor structure 250a, a lower electrode 211 disposed under the cavity 217, a membrane 215 disposed on the cavity 217, and an upper electrode 213 disposed on the membrane 215; when applying the upper electrode 213 and the lower electrode with a voltage, the membrane 215 is vibrated, and the cUT 210 may produce ultrasonic waves 510 in the adjacent media; the voltage may be an excitation voltage, such that the cUT 210 produces (“generates”) ultrasonic waves according to an excitation voltage; on the contrary, the receiving ultrasonic waves produce motion in the cUT 210 and generate electrical signals; restated, the cUT 210 may generate ultrasonic waves according to an excitation voltage and may further generate electrical signals based on receiving ultrasonic waves (e.g., ultrasonic waves that were generated by the cUT 210 and were reflected back to the cUT 210 from an object); the membrane 215 may be formed of ceramic materials such as SiN, SiO2, AlN, AlOx, and SiON; the ultrasonic output part 200 shown in FIG. 2 may further include an insulating layer 260 on a surface of the cUT 210; and as shown in FIG. 2, the insulating layer 260 may be between the cUT 210 and the OLED light emitting part 300, and See also at least ABSTRACT, paragraphs[0049]-[0051], [0054], [0058], and [0100]-[0102] of Park I (i.e., Park I teaches a housing of smart phone that includes an ultrasonic transducer embedded organic light emitting diode (OLED) panel that has capacitive ultrasonic transducers within the housing wherein the transducer produces and emits ultrasonic waves over a range of frequencies through a display surface (i.e., a cover glass) of a display part within the OLED panel coupled to the housing)).  Furthermore, copending Application No. 16,705,444 and Park I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and  based on Park I to have the display configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first frequency spectrum.  One reason for the modification as taught by Park I is to have a suitable OLED panel embedded with ultrasonic transducers configured to implement biometric recognition (ABSTRACT and paragraphs[0002] of Park I).

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 15 of copending Application No. 16/705,444 (reference application) in view of Park I.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The following is an example for comparing claim 17 of this application and respective claim 15 of copending Application No. 16,705,444:
Instant Application
Co-pending Application No.
16/705,444
Claim 17
Claim 15
A mobile electronic device with fingerprint detection, comprising: a housing;
A mobile electronic device with fingerprint detection, comprising: a housing; 
an ultrasound-on-a-chip device disposed within the housing; and -16-a display coupled to the housing, wherein the ultrasound-on-a-chip device is disposed between the housing and 
an ultrasound-on-a-chip device disposed within the housing; and -17-a display coupled to the housing, wherein the ultrasound-on-a-chip device is disposed between the 




Independent claim 17 of the instant application teaches “A mobile electronic device with fingerprint detection, comprising: a housing; an ultrasound-on-a-chip device disposed within the housing; and  -16- a display coupled to the housing, wherein the ultrasound-on-a-chip device is disposed between the housing and the display and configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first frequency spectrum”.  The copending Application No. 16,705,444 does not expressly teach: configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first frequency spectrum.  However, Park I teaches: configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first frequency spectrum (FIGS. 1A-3, and 13A-13C, paragraph[0059] of Park I teaches the ultrasonic output part 200 shown in FIG. 2 includes a capacitive ultrasonic transducer (cUT) 210; the cUT 210 may include a cavity 217 defined by an anchor structure 250a, a lower electrode 211 disposed under the cavity 217, a membrane 215 disposed on the cavity 217, and an upper electrode 213 disposed on the membrane 215; when applying the upper electrode 213 and the lower electrode with a voltage, the membrane 215 is vibrated, and the cUT 210 may produce ultrasonic waves 510 in the adjacent media; the voltage may be an excitation voltage, such that the cUT 210 produces (“generates”) ultrasonic waves according to an excitation voltage; on the 2, AlN, AlOx, and SiON; the ultrasonic output part 200 shown in FIG. 2 may further include an insulating layer 260 on a surface of the cUT 210; and as shown in FIG. 2, the insulating layer 260 may be between the cUT 210 and the OLED light emitting part 300, and See also at least ABSTRACT, paragraphs[0049]-[0051], [0054], [0058], and [0100]-[0102] of Park I (i.e., Park I teaches a housing of smart phone that includes an ultrasonic transducer embedded organic light emitting diode (OLED) panel that has capacitive ultrasonic transducers within the housing wherein the transducer produces and emits ultrasonic waves over a range of frequencies through a display surface (i.e., a cover glass) of a display part within the OLED panel coupled to the housing)).  Furthermore, copending Application No. 16,705,444 and Park I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a sensing device capable of suitably transmitting acoustic signals.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of copending Application No. 16,705,444 based on Park I to have the display configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first frequency spectrum.  One reason for the modification as taught by Park I is to have a suitable OLED panel embedded with ultrasonic transducers configured to implement biometric recognition (ABSTRACT and paragraphs[0002] of Park I).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, claim 1 recites limitation “the interior” in seventh line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the interior” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what interior is being referred to.  Therefore Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 18 recites limitation “the interior” in eighth line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the interior” for a first time without previously reciting the term 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Strohmann et al., U.S. Patent Application Publication 2018/0129849 A1 (hereinafter Strohmann).
Regarding claim 14, Strohmann teaches an ultrasound fingerprint apparatus, comprising: a micromachined ultrasonic transducer configured to emit ultrasound of at least two different frequencies and to detect a fingerprint based on detection of the emitted ultrasound of the at least two different frequencies (700b FIGS. 1, 4C-5C, 7B, 9, and 14a, paragraph[0088] of Strohmann teaches FIG. 7B shows an example of a capacitive micromachined ultrasonic transducer (CMUT) element; the CMUT element 700b may, for example, be one CMUT element in an array of CMUT elements that are provided in a fingerprint sensor system; the CMUT element 700b may have a mechanical layer 730 supported above a cavity 720 and a substrate 760 by an anchor structure 770; lower electrode 712 on the substrate below the cavity and upper electrode 714 above the cavity 720 may be driven with an excitation voltage applied to terminals Va and Vb to generate ultrasonic waves 790; a potential difference between electrodes 712 and 714 causes an electrostatic force to be generated that attracts the flexible diaphragm of CMUT element 700b downwards towards the substrate; as electrostatic forces are attractive in this configuration whether Va is larger than Vb or Vb is larger than Va, one of the electrodes may need to be biased at a relatively high DC voltage to allow small applied AC voltages to drive the diaphragm up and down; biasing is also required for sensing deflections of the CMUT diaphragm above the cavity 720; according to some examples, the operating frequencies of the CMUT elements 700b may span both 1f and 2f, as shown in FIG. 4A; in other examples, the operating frequencies of some CMUT elements 700b may include 1f and the operating frequencies of other CMUT elements 700b may include 2f, as shown in FIG. 4B; and in other examples, the operating frequencies and sensor response of portions of the CMUT elements 700b in an array of CMUT elements 700b may be tuned with different materials, different material thicknesses and/or different geometrical dimensions to achieve the sensor responses as shown in FIG. 4C and FIG. 4D, and See also at least paragraphs[0084], [0086], [0100], [0116]-[0122], and [0144]-[0146] of Strohmann (i.e., Strohmann teaches an ultrasonic sensor system implemented as a fingerprint sensor system, for fingerprint detection, having CMUT elements, that each generate ultrasonic waves for fingerprint detection and imaging)).
Regarding claim 15, Strohmann teaches an OLED display comprising the ultrasound fingerprint apparatus of claim 14 (910 FIGS. 1, 4C-5C, 7B, 9, and 14a, paragraph[0100] of Strohmann teaches FIG. 9 shows an example of an apparatus 900 that includes a fingerprint sensor system 105 and a portion of an organic light-emitting diode (OLED) display stack 910 in the acoustic path of the ultrasonic sensor system; as with other examples provided herein, the materials and dimensions shown in FIG. 9 are merely shown by way of example; in this example, the fingerprint sensor system is configured to obtain fingerprint image data and dermis layer image data from a target object 920 (such as a finger with ridges and valleys as shown in FIG. 9) that is placed on a cover glass or outer layer of the OLED display stack 910; in this example, the cover glass may be considered a platen of the fingerprint sensor system; the thickness of the display cover glass may vary, and is generally between about 400 μm thick and 800 μm thick; and the cover glass may include anti-smudge layers and other protective coatings (not shown), and See also at least paragraphs[0084], [0086], [0088], [0116]-[0122], and [0144]-[0146] of Strohmann (i.e., Strohmann teaches an apparatus that includes an OLED display stack coupled to an ultrasonic sensor system implemented as a fingerprint sensor system, for fingerprint detection, having CMUT elements, that each generate ultrasonic waves for fingerprint detection and imaging)).  
Regarding claim 16, Strohmann teaches a mobile electronic device comprising the ultrasound fingerprint apparatus of claim 14 (FIGS. 1, 4C-5C, 7B, 9, and 14a, paragraph[0052] of Strohmann teaches the following description is directed to certain implementations for the purposes of describing the innovative aspects of this disclosure; however, a person having ordinary skill in the art will readily recognize that the teachings herein can be applied in a multitude of different ways; the described implementations may be implemented in any device, apparatus, or system that includes a biometric system as disclosed herein for ultrasonic sensing; in addition, it is contemplated that the described implementations may be included in or associated with a variety of electronic devices such as, but not limited to: mobile telephones, multimedia Internet enabled cellular telephones, mobile television receivers, wireless devices, smartphones, smart cards, wearable devices such as bracelets, armbands, wristbands, rings, headbands and patches, etc., Bluetooth® devices, personal data assistants (PDAs), wireless electronic mail receivers, hand-held or portable computers, netbooks, notebooks, smartbooks, tablets, printers, copiers, scanners, facsimile devices, global positioning system (GPS) receivers/navigators, cameras, digital media players (such as MP3 players), camcorders, game consoles, wrist watches, clocks, calculators, television monitors, flat panel displays, electronic reading devices (e.g., e-readers), mobile health devices, computer monitors, auto displays (including odometer and speedometer displays, etc.), cockpit controls and/or displays, camera view displays (such as the display of a rear view camera in a vehicle), electronic photographs, electronic billboards or signs, projectors, architectural structures, microwaves, refrigerators, stereo systems, cassette recorders or players, DVD players, CD players, VCRs, radios, portable memory chips, washers, dryers, washer/dryers, automatic teller machines (ATMs), parking meters, packaging (such as in electromechanical systems (EMS) applications including microelectromechanical systems (MEMS) applications, as well as non-EMS applications), aesthetic structures (such as display of images on a piece of jewelry or clothing) and a variety of EMS devices; the teachings herein also can be used in applications such as, but not limited to, electronic switching devices, radio frequency filters, sensors, accelerometers, gyroscopes, motion-sensing devices, magnetometers, inertial components for consumer electronics, parts of consumer electronics products, varactors, liquid crystal devices, electrophoretic devices, drive schemes, manufacturing processes and electronic test equipment; and thus, the teachings are not intended to be limited to the implementations depicted solely in the Figures, but instead have wide applicability as will be readily apparent to one having ordinary skill in the art, and See also at least paragraphs[0084], [0086], [0088], [0100], [0116]-[0122], and [0144]-[0146] of Strohmann (i.e., Strohmann teaches an ultrasonic sensor system implemented as a fingerprint sensor system in a mobile device (e.g., mobile telephone), for fingerprint detection, having CMUT elements, that each generate ultrasonic waves for fingerprint detection and imaging)).
Regarding claim 19, Strohmann teaches a method of detecting a fingerprint (FIGS. 9-10, paragraph[0102] of Strohmann teaches FIG. 10 is a flow diagram that provides examples of operations according to some disclosed methods; the blocks of FIG. 10 (and those of other flow diagrams provided herein) may, for example, be performed by the apparatus 100 of FIG. 1, by the apparatus shown in FIG. 9, by a similar apparatus or by a system that includes one or more such devices; as with other methods disclosed herein, the method outlined in FIG. 10 may include more or fewer blocks than indicated; and moreover, the blocks of the method outlined in FIG. 10 are not necessarily performed in the order indicated, and See also at least paragraphs[0100]-[0101], and [0106] of Strohmann (i.e., Strohmann teaches a method of obtaining image data of a finger)), the method comprising: 
emitting, from a micromachined ultrasonic transducer, ultrasound of a first frequency spectrum and receiving first ultrasound reflected from a finger (FIGS. 9-10, paragraph[0103] of Strohmann teaches here, block 1005 involves transmitting an ultrasonic wave using a fingerprint sensor system; block 205 may involve transmitting one or more ultrasonic waves by the fingerprint sensor system 105 shown in FIG. 1, or transmitting one or more ultrasonic waves by another type of fingerprint sensor system; and the transmitting process may be controlled by a control system, such as the control system 110 of FIG. 1, and See also at least paragraphs[0084]-[0086], [0088], [0100]-[0102], [0104]-[0107], [0116]-[0122], and [0144]-[0146] of Strohmann (i.e., Strohmann teaches an ultrasonic sensor system implemented as a fingerprint sensor system, for fingerprint detection, having CMUT elements, that each generate ultrasonic waves having different frequencies for fingerprint detection and imaging)); 
emitting, from the micromachined ultrasonic transducer, ultrasound of a second frequency spectrum, different from the first frequency spectrum (FIGS. 9-10, paragraph[0103] of Strohmann teaches here, block 1005 involves transmitting an ultrasonic wave using a fingerprint sensor system; block 205 may involve transmitting one or more ultrasonic waves by the fingerprint sensor system 105 shown in FIG. 1, or transmitting one or more ultrasonic waves by another type of fingerprint sensor system; and the transmitting process may be controlled by a control system, such as the control system 110 of FIG. 1, and See also at least paragraphs[0084]-[0086], [0088], [0100]-[0102], [0104]-[0107], [0116]-[0122], and [0144]-[0146] of Strohmann (i.e., Strohmann teaches an ultrasonic sensor system implemented as a fingerprint sensor system, for fingerprint detection, having CMUT elements, that each generate ultrasonic waves having different frequencies for fingerprint detection and imaging)), and 
(FIGS. 9-10, paragraph[0106] of Strohmann teaches according to this implementation, block 1015 involves generating image information based, at least in part, on the reflected portion of the ultrasonic wave at the second frequency; in some such implementations, block 1015 may involve generating image information that is perceivable by a human as one or more images; and in some such examples, a control system may cause one or more images corresponding to the image information generated in block 1015 to be displayed on a display device, and See also at least paragraphs[0084]-[0086], [0088], [0100]-[0105], [0107], [0116]-[0122], and [0144]-[0146] of Strohmann (i.e., Strohmann teaches an ultrasonic sensor system implemented as a fingerprint sensor system, for fingerprint detection, having CMUT elements, that each generate ultrasonic waves having different frequencies for fingerprint detection and imaging based on a reflected portion of the ultrasonic waves from a target object (e.g., a finger))).
Regarding claim 20, Strohmann teaches the method of claim 19, wherein the first frequency spectrum and the second frequency spectrum exhibit different peak frequencies (FIG. 4D, paragraph[0085] of Strohmann teaches FIG. 4B shows a bimodal distribution of the responsiveness of an ultrasonic sensor system with a transmitter portion separate from a receiver portion; separate transmitters and receivers allow each portion to be tuned to operate in a highly responsive region near the desired transmit and receive frequencies, respectively; for example, the transmitter (Tx) of the sensor may be configured to be responsive at around 1f Hz and the receiver (Rx) may be configured to be responsive at around 2f Hz; these configurations may be achieved with a multi-layer stack of ultrasonic transmitter and receiver layers or with an ultrasonic transmitter positioned on the opposite side of a sensor substrate layer than the receiver; in some implementations, the piezoelectric transmitter layer may have a different thickness or comprise a different piezoelectric material than the piezoelectric receiver layer; alternatively, two-dimensional arrays of discrete sensor elements with a first portion tuned to transmit at 1f Hz and a second portion tuned to receive at 2f Hz or another multiple of the first frequency may be configured to achieve the bimodal response; such results may be obtained if the fingerprint sensor system includes an array of PMUTs or CMUTs; FIG. 4C shows an example of a bimodal distribution where a highly response yet narrow bandwidth transmitter is used to generate the 1f Hz signals, whereas a wide bandwidth receiver is used to detect either or both 1f and 2f signals; FIG. 4D shows a bimodal sensor response from an ultrasonic transceiver that combines two separately-peaked transmit modes and receive modes with peaks near or at 1f Hz and 2f Hz, respectively; a bimodal sensor response is indicative of a two-resonator system, meaning that the natural resonance of the system has two modes with one near 1f and the other near 2f; and when driving at or near the natural resonance, the system exhibits a bimodal response).
Regarding claim 21, Strohmann teaches the method of claim 19, wherein the ultrasound of the first frequency spectrum and the ultrasound of the second frequency spectrum probe different depths of the finger (FIG. 4D, paragraph[0056] of Strohmann teaches in some implementations, the reflected signal may be detected by implementing a sensor configured to be responsive to harmonic frequencies; for example, the transmitted ultrasonic signal may include a first frequency, which may be referred to herein as a fundamental frequency (e.g., “1f” Hertz (Hz)); as the transmitted ultrasonic signal propagates towards and into the finger, several reflected signals (e.g., reflected portions of the ultrasonic wave) may be generated due to components within the sensor (e.g., the platen and other layers), the epidermis (e.g., the outer layer of the skin), and the dermis layer; often, the reflected signals from the sensor, the epidermis and the dermis are also at the fundamental frequency; however, the reflected signals from the dermis layer may include additional signals at a second frequency that is a positive integer multiple of the first frequency, for example, at twice the frequency of the first frequency or “2f” Hz (e.g., 20 MHz if the first frequency is 10 MHz); the second frequency also may be referred to herein as a harmonic frequency; that is, reflected signals from human tissue may include signals at twice the frequency of the frequency of the transmitted ultrasonic wave; and as a result, by detecting reflected signals at a harmonic frequency from a target object at a time and/or depth corresponding with the dermis layer of a finger, the target object may be determined to be a live finger and higher resolution of imaged features in the target object may be attained whether combined or not combined with 1f image information).
Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park, U.S. Patent Application Publication 2019/0197284 A1 (hereinafter Park I).
Regarding claim 17, Park I teaches a mobile electronic device with fingerprint detection, comprising: a housing; an ultrasound-on-a-chip device disposed within the housing (1100, 210 FIGS. 1A-3, and 13A-13C, paragraph[0100] of Park I teaches FIGS. 13A, 13B, and 13C show schematic views of mobile display devices including UT-embedded OLED panels according to some example embodiments. FIGS. 13A-13C are schematic views of a smart phone 1100 including a UT 210 or 2210 embedded OLED panel 1000 and/or 2000, and See also at least paragraphs[0049]-[0051], [0054], [0058]-[0059], and [0101]-[0102] of Park I (i.e., Park I teaches a housing of smart phone that includes an ultrasonic transducer embedded organic light emitting diode panel that has a capacitive ultrasonic transducer within the housing wherein the transducer produces and emits ultrasonic waves through a display surface (i.e., a cover glass))); a display coupled to the housing, wherein the ultrasound-on-a-chip device is disposed between the housing and the display and configured to emit through the display ultrasound of a first frequency spectrum and ultrasound of a second frequency spectrum, different from the first frequency spectrum (300 FIGS. 1A-3, and 13A-13C, paragraph[0059] of Park I teaches the ultrasonic output part 200 shown in FIG. 2 includes a capacitive ultrasonic transducer (cUT) 210; the cUT 210 may include a cavity 217 defined by an anchor structure 250a, a lower electrode 211 disposed under the cavity 217, a membrane 215 disposed on the cavity 217, and an upper electrode 213 disposed on the membrane 215; when applying the upper electrode 213 and the lower electrode with a voltage, the membrane 215 is vibrated, and the cUT 210 may produce ultrasonic waves 510 in the adjacent media; the voltage may be an excitation voltage, such that the cUT 210 produces (“generates”) ultrasonic waves according to an excitation voltage; on the contrary, the receiving ultrasonic waves produce motion in the cUT 210 and generate electrical signals; restated, the cUT 210 may generate ultrasonic waves according to an excitation voltage and may further generate electrical signals based on receiving ultrasonic waves (e.g., ultrasonic waves that were generated by the cUT 210 and were reflected back to the cUT 210 from an object); the membrane 215 may be formed of ceramic materials such as SiN, SiO2, AlN, AlOx, and SiON; the ultrasonic output part 200 shown in FIG. 2 may further include an insulating layer 260 on a surface of the cUT 210; and as shown in FIG. 2, the insulating layer 260 may be between the cUT 210 and the OLED light emitting part 300, and See also at least paragraphs[0049]-[0051], [0054], [0058], and [0100]-[0102] of Park I (i.e., Park I teaches a housing of smart phone that includes an ultrasonic transducer embedded organic light emitting diode (OLED) panel that has a capacitive ultrasonic transducer within the housing wherein the transducer produces and emits ultrasonic waves over a range of frequencies through a display surface (i.e., a cover glass) of a display part within the OLED panel coupled to the housing)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park I, in view of Rothberg et al., U.S. Patent Application Publication 2015/0032002 A1 (hereinafter Rothberg I).
Regarding claim 1, Park I teaches an ultrasound fingerprint apparatus (1000 FIGS. 1A-3, paragraph[0050] of Park I teaches referring to FIGS. 1A and 1B, in a UT-embedded organic light emitting diode (OLED) panel 1000 and/or 2000, sub-pixels emitting different lights (R, G, B) having different wavelengths from each other are gathered to provide a unit pixel (Px), and the unit pixel (Px) is repeatedly arranged with a matrix to complete the panel 1000 and/or 2000, and See also at least paragraph[0049] of Park I (i.e., Park I teaches an ultrasonic transducer embedded organic light emitting diode panel)), comprising: a micromachined ultrasonic transducer comprising: a substrate having a cavity; a membrane coupled to the substrate such that the cavity separates the membrane from at least a portion of the substrate; and first and second electrodes on the substrate and (210, 250a, 217, 215, 211, 213 FIGS. 1A-3, paragraph[0059] of Park I teaches the ultrasonic output part 200 shown in FIG. 2 includes a capacitive ultrasonic transducer (cUT) 210; the cUT 210 may include a cavity 217 defined by an anchor structure 250a, a lower electrode 211 disposed under the cavity 217, a membrane 215 disposed on the cavity 217, and an upper electrode 213 disposed on the membrane 215; when applying the upper electrode 213 and the lower electrode with a voltage, the membrane 215 is vibrated, and the cUT 210 may produce ultrasonic waves 510 in the adjacent media; the voltage may be an excitation voltage, such that the cUT 210 produces (“generates”) ultrasonic waves according to an excitation voltage; on the contrary, the receiving ultrasonic waves produce motion in the cUT 210 and generate electrical signals; restated, the cUT 210 may generate ultrasonic waves according to an excitation voltage and may further generate electrical signals based on receiving ultrasonic waves (e.g., ultrasonic waves that were generated by the cUT 210 and were reflected back to the cUT 210 from an object); the membrane 215 may be formed of ceramic materials such as SiN, SiO2, AlN, AlO2, and SiON; the ultrasonic output part 200 shown in FIG. 2 may further include an insulating layer 260 on a surface of the cUT 210; and as shown in FIG. 2, the insulating layer 260 may be between the cUT 210 and the OLED light emitting part 300, and See also at least paragraphs[0049]-[0051] and [0098]-[0099] of Park I (i.e., Park I teaches a capacitive ultrasonic transducer)); 
However, Rothberg I teaches opposite the membrane arranged so that at least part of the first electrode is arranged within the interior of at least a portion of the second electrode (3022, 3028a and 3028b FIG. 1-3, 30A, paragraph[0335] of Rothberg I teaches the device 3000 also includes multiple vias, disposed in the insulating layer 3016; three such vias 3026a-3026c are illustrated; the vias 3026a-3026c may be formed of any suitable conductive material, a non-limiting example of which is tungsten (W); the vias 3026a and 3026c may provide electrical connection between the top metal layer 3014 and conductive contacts 3028a-3028b, respectively, on which the conductive spacers 3024 are disposed; the conductive contacts 3028a-3028b may be formed of any suitable conductive material, a non-limiting example of which is TiN; and the via 3026b electrically connects the electrode 3022 to the island 3017 of the top metal layer 3014, and See also at least paragraphs[0328], [0332]-[0333], [0336]-[0337], and [0344] of Rothberg I (i.e., Rothberg I teaches a bottom electrode at an inner portion of each conductive contact on a CMOS substrate)).
Furthermore, Park I and Rothberg I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a sensing device capable of suitably transmitting acoustic signals.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Rothberg I to have first and second electrodes on the substrate and opposite the membrane arranged so that at least part of the first electrode is arranged within the interior of at least a portion of the second electrode.  One reason for the modification as taught by Rothberg I is to have a transducer probe that functions as a 1D (paragraphs[0081], [0103], and [0342] of Rothberg I).
Regarding claim 3, Park I and Rothberg I teach the ultrasound fingerprint apparatus of claim 1, wherein the second electrode comprises at least one interior region and wherein the first electrode is arranged within the interior region of the second electrode (FIG. 30A, paragraph[0335] of Rothberg I teaches the device 3000 also includes multiple vias, disposed in the insulating layer 3016; three such vias 3026a-3026c are illustrated; the vias 3026a-3026c may be formed of any suitable conductive material, a non-limiting example of which is tungsten (W); the vias 3026a and 3026c may provide electrical connection between the top metal layer 3014 and conductive contacts 3028a-3028b, respectively, on which the conductive spacers 3024 are disposed; the conductive contacts 3028a-3028b may be formed of any suitable conductive material, a non-limiting example of which is TiN; and the via 3026b electrically connects the electrode 3022 to the island 3017 of the top metal layer 3014, and See also at least paragraphs[0328], [0333], [0336]-[0337], and [0344] of Rothberg I (i.e., Rothberg I teaches a bottom electrode at an inner portion of each conductive contact on a CMOS substrate)).
Regarding claim 8, Park I and Rothberg I teach the ultrasound fingerprint apparatus of claim 1, wherein the ultrasound fingerprint apparatus is an ultrasound-on-a-chip apparatus (FIGS. 1-3, and 30A, paragraph[0121] of Rothberg I teaches the plurality of ultrasonic transducers 304 may be arranged to form a 1D (or 1.5D) aperture on the substrate 302, and the integrated circuitry 306 may operate the plurality of ultrasonic transducers in a 2D mode; the integrated circuitry may, in such an example, include transmit and receive circuitry; and the ultrasound transducer probe 300 may be considered an ultrasound system-on-a-chip in some embodiments, and See also at least paragraphs[0084], [0120], and [0321]-[0327] of Rothberg I (i.e., Rothberg I teaches ultrasonic transducers (e.g., capacitive micromachined ultrasonic transducers(CMUTs)) of a ultrasound transducer probe that is an ultrasound system-on-a-chip).
Regarding claim 9, Park I and Rothberg I teach the ultrasound fingerprint apparatus of claim 1, comprising an array of the micromachined ultrasonic transducers integrated with integrated circuitry (FIGS. 1-3, and 30A, paragraph[0120] of Rothberg I teaches the ultrasonic transducers 304 may be capacitive micromachined ultrasonic transducers (CMUTs), CMOS ultrasonic transducers (CUTs), which are monolithically integrated ultrasonic transducers and CMOS ICs, or other ultrasonic transducers compatible with a CMOS substrate; in some embodiments, the ultrasonic transducers 304 may be formed on the substrate 302 using microfabrication techniques, and in some embodiments may be monolithically integrated with the substrate 302; and for example, the substrate 302 may be a CMOS substrate and the ultrasonic transducers 304 may be monolithically integrated with the CMOS substrate, and See also at least paragraphs[0084], [0121], and [0321]-[0327] of Rothberg I (i.e., Rothberg I teaches ultrasonic transducers (e.g., capacitive micromachined ultrasonic transducers(CMUTs)) of a ultrasound transducer probe that is an ultrasound system-on-a-chip).
Regarding claim 10, Park I and Rothberg I teach the ultrasound fingerprint apparatus of claim 9, wherein the micromachined ultrasonic transducers are capacitive micromachined ultrasonic transducers (CMUTs) (FIGS. 1-3, and 30A, paragraph[0120] of Rothberg I teaches the ultrasonic transducers 304 may be capacitive micromachined ultrasonic transducers (CMUTs), CMOS ultrasonic transducers (CUTs), which are monolithically integrated ultrasonic transducers and CMOS ICs, or other ultrasonic transducers compatible with a CMOS substrate; in some embodiments, the ultrasonic transducers 304 may be formed on the substrate 302 using microfabrication techniques, and in some embodiments may be monolithically integrated with the substrate 302; and for example, the substrate 302 may be a CMOS substrate and the ultrasonic transducers 304 may be monolithically integrated with the CMOS substrate, and See also at least paragraphs[0084], [0121], and [0321]-[0327] of Rothberg I (i.e., Rothberg I teaches ultrasonic transducers (e.g., capacitive micromachined ultrasonic transducers(CMUTs)) of a ultrasound transducer probe that is an ultrasound system-on-a-chip).  
Regarding claim 12, Park I and Rothberg I teach the ultrasound fingerprint apparatus of claim 1, wherein the cavity has a width of between 5 microns and 500 microns (FIGS. 1-3, and 30A, paragraph[0339] of Rothberg I teaches the width WC of the cavity 3020 may be between approximately 5 microns and approximately 500 microns, between approximately 20 microns and approximately 100 microns, may be approximately 30 microns, approximately 40 microns, approximately 50 microns, any width or range of widths in between, or any other suitable width; in some embodiments, the width may be selected to maximize the void fraction, i.e., the amount of area consumed by the cavity compared to the amount of area consumed by surrounding structures; and the width dimension may also be used to identify the aperture size of the cavity, and thus the cavities may have apertures of any of the values described above or any other suitable values).  
Regarding claim 13, Park I and Rothberg I teach the ultrasound fingerprint apparatus of claim 1, wherein the membrane comprises silicon (FIGS. 1-3, and 30A, paragraph[0366] of Rothberg I teaches non-limiting examples of suitable transfer wafers are described further below; in general, the second wafer may be any suitable type of wafer, such as a bulk silicon wafer, a silicon-on-insulator (SOI) wafer, or an engineered substrate including a polysilicon or amorphous silicon layer (e.g., membrane 3018) with an insulating layer between a single crystal silicon layer (e.g., substrate 3044) and the polysilicon or amorphous silicon layer; for example, the substrate 3044 may be a bulk silicon substrate and the insulating layer 3046 may be SiO2; the insulating layer 3046 may represent a buried oxide (BOX) layer; the membrane 3018 may be single crystal silicon, polysilicon, or amorphous silicon, as non-limiting examples, and in some embodiments may be doped to provide desired conductivity; in some embodiments, the membrane 3018 may be degeneratively doped, and in some embodiments may be P+ doped; and as previously described, the conductive layer 3030, when included, may be formed of TiN as a non-limiting example, and See also at least paragraphs[0332] of Rothberg I (i.e., Rothberg I teaches a membrane that is an amorphous silicon layer)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park I, in view of Rothberg I, and Chatterjee et al., U.S. Patent Application Publication 2017/0320093 A1 (hereinafter Chatterjee).
Regarding claim 2, Park I and Rothberg I teach the ultrasound fingerprint apparatus of claim 1, but do not expressly teach wherein the first and second electrodes are ring-shaped electrodes, and wherein the first electrode is arranged concentrically within the second electrode.  
However, Chatterjee teaches wherein the first and second electrodes are ring-shaped electrodes, and wherein the first electrode is arranged concentrically within the second electrode (FIG. 4, paragraph[0034] of Chatterjee teaches in the embodiment of the pMUT 100 depicted in FIG. 4, the first electrode 102 is circular; the first electrode portion 114 is an annular portion 132 and circular portion 134 and the second electrode portion 116 is annular portion 136 concentric with the annular portion 132 and circular portion 134 (i.e., Chatterjee teaches annular portion 136 within annular portion 132)).
Furthermore, Park I, Rothberg I, and Chatterjee are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a sensing device capable of suitably transmitting acoustic signals.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Rothberg I and Chatterjee wherein the first and second electrodes are ring-shaped electrodes, and wherein the first electrode is arranged concentrically within the second electrode.  One reason for the modification as taught by Chatterjee is to have an ultrasonic sensing device including an array of piezo micro-machined ultrasonic transducers capable of generating and detecting acoustic waves (paragraphs[0010], [0026]-[0028], and [0053] of Chatterjee).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park I, in view of Rothberg I, and Taki et al., U.S. Patent Application Publication 2014/0313856 A1 (hereinafter Taki).
Regarding claim 11, Park I and Rothberg I teach the ultrasound fingerprint apparatus of claim 10, but do not expressly teach wherein the array of CMUTs is configured to focus an ultrasound beam within one-half of an inch of an upper surface of the array of CMUTs.  
However, Taki teaches wherein the array of CMUTs is configured to focus an ultrasound beam within one-half of an inch of an upper surface of the array of CMUTs (FIG. 1, paragraph[0025] of Taki teaches for example, a case will be described in which an acoustic wave is transmitted from a probe including one-dimensionally arranged transducer elements, such as capacitive micromachined ultrasonic transducers (CMUT) or piezoelectric transducers (PZT); FIG. 1 illustrates the waveform of an acoustic wave pulse at depths of 11 mm, 13 mm, 15 mm, 17 mm, and 19 mm in the case where the acoustic wave pulse is transmitted from a linear array of a plurality of one-dimensionally arranged transducer elements so that focusing is achieved at the depth of 15 mm; herein, the term "depth" refers to a distance from the transducer elements; in this example, the transmission focus is set to the depth of 15 mm; thus, the waveform at the depth of 15 mm is substantially the same as the transmitted waveform; however, as illustrated in FIG. 1, the waveforms at the other depths (of 11 mm, 13 mm, 17 mm, and 19 mm) are different from the transmitted waveform (i.e., waveform at the depth of 15 mm); and in particular, the waveforms at shallow positions (located at small distances from the transducer elements) are largely different from the transmitted waveform).
Furthermore, Park I, Rothberg I, and Taki are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a sensing device capable of suitably transmitting acoustic signals.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Rothberg I and Taki wherein the array of CMUTs is configured to focus an ultrasound beam within one-half of an inch of an upper surface of the array of CMUTs.  One reason for the modification as taught by Taki is to have an apparatus that suitably obtains acoustic characteristics of an object (paragraphs[0013] of Taki).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park I, in view of Rothberg I, and Van Rens, U.S. Patent Application Publication 2018/0029076 A1 (hereinafter Rens).
Regarding claim 18, Park I teaches the mobile electronic device of claim 17, wherein the ultrasound-on-a-chip device comprises: a micromachined ultrasonic transducer comprising: a substrate having a cavity; a membrane coupled to the substrate such that the cavity separates the membrane from at least a portion of the substrate; and first and second electrodes on the substrate and (210, 250a, 217, 215, 211, 213 FIGS. 1A-3, paragraph[0059] of Park I teaches the ultrasonic output part 200 shown in FIG. 2 includes a capacitive ultrasonic transducer (cUT) 210; the cUT 210 may include a cavity 217 defined by an anchor structure 250a, a lower electrode 211 disposed under the cavity 217, a membrane 215 disposed on the cavity 217, and an upper electrode 213 disposed on the membrane 215; when applying the upper electrode 213 and the lower electrode with a voltage, the membrane 215 is vibrated, and the cUT 210 may produce ultrasonic waves 510 in the adjacent media; the voltage may be an excitation voltage, such that the cUT 210 produces (“generates”) ultrasonic waves according to an excitation voltage; on the contrary, the receiving ultrasonic waves produce motion in the cUT 210 and generate electrical signals; restated, the cUT 210 may generate ultrasonic waves according to an excitation voltage and may further generate electrical signals based on receiving ultrasonic waves (e.g., ultrasonic waves that were generated by the cUT 210 and were reflected back to the cUT 210 from an object); the membrane 215 may be formed of ceramic materials such as SiN, SiO2, AlN, AlOx, and SiON; the ultrasonic output part 200 shown in FIG. 2 may further include an insulating layer 260 on a surface of the cUT 210; and as shown in FIG. 2, the insulating layer 260 may be between the cUT 210 and the OLED light emitting part 300, and See also at least paragraphs[0049]-[0051] and [0098]-[0099] of Park I (i.e., Park I teaches a capacitive ultrasonic transducer)); but does not expressly teach opposite the membrane arranged so that at least part of the first electrode is arranged within the interior of at least a portion of the second electrode; wherein providing a first electrical signal to the first electrode causes the transducer to produce the ultrasound of the first frequency spectrum, and wherein providing a second electrical signal to the second electrode causes the transducer to produce the ultrasound of the second frequency spectrum.  
However, Rothberg I teaches opposite the membrane arranged so that at least part of the first electrode is arranged within the interior of at least a portion of the second electrode (3022, 3028a and 3028b FIG. 1-3, 30A, paragraph[0335] of Rothberg I teaches the device 3000 also includes multiple vias, disposed in the insulating layer 3016; three such vias 3026a-3026c are illustrated; the vias 3026a-3026c may be formed of any suitable conductive material, a non-limiting example of which is tungsten (W); the vias 3026a and 3026c may provide electrical connection between the top metal layer 3014 and conductive contacts 3028a-3028b, respectively, on which the conductive spacers 3024 are disposed; the conductive contacts 3028a-3028b may be formed of any suitable conductive material, a non-limiting example of which is TiN; and the via 3026b electrically connects the electrode 3022 to the island 3017 of the top metal layer 3014, and See also at least paragraphs[0328], [0332]-[0333], [0336]-[0337], and [0344] of Rothberg I (i.e., Rothberg I teaches a bottom electrode at an inner portion of each conductive contact on a CMOS substrate)); but the combination of Park I and Rothberg I still do not expressly teach wherein providing a first electrical signal to the first electrode causes the transducer to produce the ultrasound of the first frequency spectrum, 
However, Rens teaches wherein providing a first electrical signal to the first electrode causes the transducer to produce the ultrasound of the first frequency spectrum, and wherein providing a second electrical signal to the second electrode causes the transducer to produce the ultrasound of the second frequency spectrum (Vac FIGS. 5-7, paragraph[0055] of Rens teaches in a preferred embodiment, during a transmit mode, the one or more CMUT cells 100 involved in the transmission of the narrowband pulse are driven into a collapsed state in which the membrane 114 touches the floor of the CMUT cell as explained above; this may be achieved by providing the electrodes 120, 122 of the CMUT cell 100 with a DC component of the drive voltage that is sufficiently high to achieve this collapse, e.g. by means of voltage supply 45; the drive voltage provided by voltage supply 45 further comprises a frequency-dependent stimulus (Vac), which may be considered as a frequency modulation superimposed on the (quasi-)DC component of the drive voltage, as depicted in the TX modes in FIG. 6, which stimulus has a different peak or central frequency in each transmit mode; and the frequency-dependent stimulus component of the drive voltage brings the membrane 114 of the CMUT cell 100 into an oscillation having an oscillation frequency corresponding to the peak or central frequency of the frequency modulation, thereby creating a transmit pulse having this peak or central frequency, as shown in FIG. 7, and See also at least paragraphs[0054], and [0056]-[0058] of Rens (i.e., Rens teaches applying electrodes of a CMUT cell with different generated frequency-dependent voltages thereby bring the membrane of the CMUT has a matching resonance frequency, wherein drive voltage can be adjusted)).
Park I, Rothberg I, and Rens are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a sensing device capable of suitably transmitting acoustic signals.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Rothberg I and Rens to have the substrate having a cavity; and a membrane coupled to the substrate such that the cavity separates the membrane from at least a portion of the substrate.  One reason for the modification as taught by Rens is have a CMUT transducer-based probe with improved noise and imaging characteristics over a large bandwidth (paragraphs[0010] of Rens).

Potentially Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 4-7 the prior art references of record do not teach the combination of all element limitations as presently claimed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621